In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Orange County (Bivona, J.), entered October 29, 1998, which denied her petition to change custody of the parties’ three children from the father to her.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court’s findings, made after a hearing, have a sound and substantial basis in the record and should be accorded great deference on appeal (see, Matter of Ebert v Ebert, 38 NY2d 700, 703; Matter of Vernon Mc. v Brenda N., 196 AD2d 823). It is clear that the Family Court considered the totality of the circumstances in determining that the best interests of the *234parties’ children would be served by continuing custody with the father (see, Eschbach v Eschbach, 56 NY2d 167; Matter of Paul Seth G. v Antoinette M., 227 AD2d 620, 622). Accordingly, the determination of the Family Court will not be disturbed. Santucci, J. P., Thompson, Friedmann and Krausman, JJ., concur.